434 U.S. 158 (1977)
RICHMOND UNIFIED SCHOOL DISTRICT
v.
BERG.
No. 75-1069.
Supreme Court of United States.
Argued October 5, 1977.
Decided December 6, 1977.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Arthur W. Walenta, Jr., argued the cause for petitioners. With him on the briefs was John B. Clausen.
Mary C. Dunlap argued the cause and filed a brief for respondent.[*]
PER CURIAM.
The judgment of the Court of Appeals, 528 F. 2d 1208, is vacated and the cause remanded for further consideration in light of General Electric Co. v. Gilbert, 429 U. S. 125 (1976), and Nashville Gas Co. v. Satty, ante, p. 136, and for consideration of possible mootness.
NOTES
[*]  Jerry D. Anker, Robert E. Nagle, and David Rubin filed a brief for the National Education Assn. as amicus curiae urging affirmance.